NO. 07-01-0501-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY18, 2002



______________________________





IN RE DENNIS HOOD, RELATOR



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

MEMORANDUM OPINION
(footnote: 1)
	By this original proceeding, relator Dennis Hood, proceeding 
pro se
 and 
in forma pauperis
, seeks a writ of mandamus to compel the judge of the 181st District Court of Potter County to issue a bench warrant for him to return to Potter County for a new trial after his conviction was reversed and the cause remanded for further proceedings on April 29, 1997.  For the reasons expressed herein, we deny the petition for writ of mandamus.

Pursuant to this Court’s request, the State filed a response to relator’s petition indicating that relator’s case is presently set for trial at the March or April 2002 docket.  The State also attached certified copies of an Application for Bench Warrant and Bench Warrant to have relator brought before the 181st District Court of Potter County for a hearing on February 4, 2002.  Inasmuch as the relief sought to be compelled by relator’s petition has been performed, this proceeding is moot and this Court will not issue a meaningless writ.  Continental Oil Company v. Lesher, 500 S.W.2d 183, 186 (Tex.Civ.App.–Houston [1st Dist.] 1973, no writ); 
see also
 Correa v. First Court of Appeals, 795 S.W.2d 704, 705 (Tex. 1990) (holding that appellate courts do not decide cases in which no controversy exists between the parties). 

Accordingly, the petition for writ of mandamus is denied as moot.



Don H. Reavis

    Justice





Do not publish.

FOOTNOTES
1:Tex. R. App. P. 47.1.